DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Sheng.
Jeon et al. (US Pub. No. 2012/0300180 A1) discloses (see annotated Figure 3):

    PNG
    media_image1.png
    558
    700
    media_image1.png
    Greyscale

Regarding claim 1, an opto-mechanical module (Figure 3), for converting an illumination beam into an image beam (page 2, paragraph 0044, lines 1-3), the opto-mechanical module comprising a light valve (Figure 3, element 150), a first prism (Figure 3, element 130), and a second prism (Figure 3, element 160), wherein the light valve (Figure 3, element 150) has a reflection surface (Figure 3, element H) and is disposed on a transmission path of the illumination beam (Figure 3, element E); the first prism (Figure 3, element 130) is disposed on the transmission path of the illumination beam (Figure 3, element E); and the second prism (Figure 3, element 160) is disposed on transmission paths of the illumination beam (Figure 3, element E) and the image beam (Figure 3, element F), and is located between the light valve (Figure 3, element 150) and the first prism (Figure 3, element 130), wherein the illumination beam (Figure 3, element E) is sequentially transmitted through the first prism (Figure 3, element 130), the second prism (Figure 3, element 160), and the light valve (Figure 3, element 150) to form the image beam (Figure 3, element F), and the image beam (Figure 3, element F) is transmitted out of the opto-mechanical module by the second prism (Figure 3, element 160), wherein a shortest distance (Figure 3, element A) from an intersection point (Figure 3, element C) of a center ray of the illumination beam (Figure 3, element E) entering the first prism (Figure 3, element 130) to the light valve (Figure 3, element 150) is smaller than a shortest distance (Figure 3, element B) from an intersection point (Figure 3, element D) of a center ray of the image beam (Figure 3, element F) exiting the second prism (Figure 3, element 160) to the light valve (Figure 3, element 150), wherein the material of the first prism is different from the material of the second prism (page 3, paragraph 0047, lines 5-6).
Regarding claim 9, the second prism (Figure 3, element 160) has an adjacent surface (i.e. surface of element 160 facing element 130 in Figure 3), a fourth surface (i.e. surface of element 160 facing element 150 in Figure 3), and a fifth surface (i.e. exit surface of element 160 in Figure 3), the illumination beam (Figure 3, element E) is transmitted from the adjacent surface (i.e. surface of element 160 facing element 130 in Figure 3) into the second prism (Figure 3, element 160) and exits the fourth surface (i.e. surface of element 160 facing element 150 in Figure 3) to be transmitted to the light valve (Figure 3, element 150), and the image beam (Figure 3, element F) is transmitted from the fourth surface (i.e. surface of element 160 facing element 150 in Figure 3) into the second prism (Figure 3, element 160) to be reflected by the adjacent surface (i.e. surface of element 160 facing element 130 in Figure 3) to the fifth surface (i.e. exit surface of element 160 in Figure 3) and transmitted out of the second prism (Figure 3, element 160).
Regarding claim 11, a projection device (Figure 1, element 100), comprising an illumination system (Figure 1, element 110), an opto-mechanical module (Figure 3), and a projection lens (Figure 1, element 170), wherein the illumination system (Figure 1, element 110) is configured to provide an illumination beam (page 2, paragraph 0028, lines 1-2); the opto-mechanical module (Figure 3) is disposed on a transmission path of the illumination beam (Figure 3, element E) and is configured to convert the illumination beam into an image beam (page 2, paragraph 0044, lines 1-3), and the opto-mechanical module (Figure 3) comprises a light valve (Figure 3, element 150), a first prism (Figure 3, element 130), and a second prism (Figure 3, element 160), wherein the light valve (Figure 3, element 150) has a reflection surface (Figure 3, element H) and is disposed on the transmission path of the illumination beam (Figure 3, element E); the first prism (Figure 3, element 130) is disposed on the transmission path of the illumination beam (Figure 3, element E); and the second prism (Figure 3, element 160) is disposed on transmission paths of the illumination beam (Figure 3, element E) and the image beam (Figure 3, element F), and is located between the light valve (Figure 3, element 150) and the first prism (Figure 3, element 130); and the projection lens (Figure 1, element 170) is disposed on a transmission path of the image beam and is configured to convert the image beam into a projection beam (page 3, paragraph 0048, lines 4-5), wherein the illumination beam (Figure 3, element E) is sequentially transmitted through the first prism (Figure 3, element 130), the second prism (Figure 3, element 160), and the light valve (Figure 3, element 150) to form the image beam (Figure 3, element F), and the image beam (Figure 3, element F) is transmitted to the projection lens (element 170) by the second prism (Figure 3, element 160), wherein a shortest distance (Figure 3, element A) from an intersection point (Figure 3, element C) of a center ray of the illumination beam (Figure 3, element E) entering the first prism (Figure 3, element 130) to the light valve (Figure 3, element 150) is smaller than a shortest distance (Figure 3, element B) from an intersection point (Figure 3, element D) of a center ray of the image beam (Figure 3, element F) exiting the second prism (Figure 3, element 160) to the light valve (Figure 3, element 150); wherein the material of the first prism is different from the material of the second prism (page 3, paragraph 0047, lines 5-6).
Jeon et al. teaches the salient features of the present invention as explained above except (regarding claims 1 and 11) a material of the one of the first prism and the second prism is plastic, and a material of the other one of the first prism and the second prism is glass.
Sheng (US Pub. No. 2015/0138446 A1) discloses a material of the one of the first prism (Figure 6, element 135) and the second prism (Figure 6, element 133) is plastic, and a material of the other one of the first prism and the second prism is glass (page 6, paragraph 0062, lines 4-5 and 16-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a material of the one of the first prism and the second prism is plastic, and a material of the other one of the first prism and the second prism is glass as shown by Sheng in combination with Jeon et al.’s invention for the purpose of lowering the costs associated with manufacturing the prisms (Sheng, page 6, paragraph 0062, lines 18-19).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Sheng as applied to claims 1, 9 and 11 above, and further in view of Maeda et al.
 Jeon et al. (US Pub. No. 2012/0300180 A1) discloses one of the first prism (Figure 3, element 130) and the second prism (Figure 3, element 160), and a spacing (i.e. gap between elements 130 and 160 in Figure 2) between the first prism (Figure 3, element 130) and the second prism (Figure 3, element 160).  However, Jeon et al. in combination with Sheng (US Pub. No. 2015/0138446 A1) does not teach a prism having an integrally formed assembly part, wherein the assembly part is connected to a casing by the assembly part, thereby forming a spacing, and the casing is configured to bear the opto-mechanical module.  
Maeda et al. (JP 2004-287278 A) discloses a prism (Figure 5, element 1) having an integrally formed assembly part (i.e. mounting portion; Figure 5, element 1j), wherein the assembly part (Figure 5, element 1j) is connected to a casing (i.e. holding frame; Figure 5, element 5) by the assembly part (Figure 5, element 1j), thereby forming a spacing (i.e. space between elements 1 and 2 in Figure 5), and the casing (i.e. holding frame; Figure 5, element 5) is configured to bear the opto-mechanical module (i.e. optical system illustrated in Figure 5).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a prism having an integrally formed assembly part, wherein the assembly part is connected to a casing by the assembly part, thereby forming a spacing, and the casing is configured to bear the opto-mechanical module as shown by Maeda et al. in combination with Jeon et al. and Sheng’s invention for the purpose of fixing the holding frame to the prism (Maeda et al., see translation, page 5, first paragraph, lines 1-2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Sheng as applied to claims 1, 9 and 11 above, and further in view of Sawamura et al.
Jeon et al. (US Pub. No. 2012/0300180 A1) discloses a first prism (Figure 3, element 130) and a second prism (Figure 3, element 160).  However, Jeon et al. in combination with Sheng (US Pub. No. 2015/0138446 A1) does not teach (regarding claim 4) one of the first prism and the second prism having an integrally formed positioning part, and the one of the first prism and the second prism having the positioning part is connected to the other one of the first prism and the second prism by the positioning part, thereby forming a spacing between the first prism and the second prism.
Sawamura et al. (US Pub. No. 2002/0015136 A1) teaches one of the first prism (Figure 3, element 11) and the second prism (Figure 3, element 12) having an integrally formed positioning part (Figure 3, elements 13a and 13b), and the one of the first prism (Figure 3, element 11) and the second prism (Figure 3, element 12) having the positioning part (Figure 3, elements 13a and 13b) is connected to the other one of the first prism (Figure 3, element 11) and the second prism (Figure 3, element 12) by the positioning part (Figure 3, elements 13a and 13b), thereby forming a spacing (i.e. air gap [element G] between prisms [elements 11 and 12]; page 3, paragraph 0039, lines 1-3) between the first prism (Figure 3, element 11) and the second prism (Figure 3, element 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have one of the first prism and the second prism having an integrally formed positioning part, and the one of the first prism and the second prism having the positioning part is connected to the other one of the first prism and the second prism by the positioning part, thereby forming a spacing between the first prism and the second prism as shown by Sawamura et al. in combination with Jeon et al. and Sheng's invention for the purpose of displaying excellent color image without color shift (Sawamura et al., page 2, paragraph 0017, lines 9-10).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Sheng.
Jeon et al. (US Pub. No. 2012/0300180 A1) discloses an opto-mechanical module (Figure 3), for converting an illumination beam into an image beam (page 2, paragraph 0044, lines 1-3), the opto-mechanical module (Figure 3) comprising a light valve (Figure 3, element 150), a first prism (Figure 3, element 130), and a second prism (Figure 3, element 160), wherein the light valve (Figure 3, element 150) has a reflection surface (Figure 3, element H) and is disposed on a transmission path of the illumination beam (Figure 3, element E); the first prism (Figure 3, element 130) is disposed on the transmission path of the illumination beam (Figure 3, element E); and the second prism (Figure 3, element 160) is disposed on transmission paths of the illumination beam (Figure 3, element E) and the image beam (Figure 3, element F), and is located between the light valve (Figure 3, element 150) and the first prism (Figure 3, element 130), wherein the illumination beam (Figure 3, element E) is sequentially transmitted through the first prism (Figure 3, element 130), the second prism (Figure 3, element 160), and the light valve (Figure 3, element 150) to form the image beam (Figure 3, element F), and the image beam (Figure 3, element F) is transmitted out of the opto-mechanical module by the second prism (Figure 3, element 160), wherein a shortest distance (Figure 3, element A) from an intersection point (Figure 3, element C) of a center ray of the illumination beam (Figure 3, element E) entering the first prism (Figure 3, element 130) to the light valve (Figure 3, element 150) is smaller than a shortest distance (Figure 3, element B) from an intersection point (Figure 3, element D) of a center ray of the image beam (Figure 3, element F) exiting the second prism (Figure 3, element 160) to the light valve (Figure 3, element 150); wherein the material of the first prism is different from the material of the second prism (page 3, paragraph 0047, lines 5-6).
	Jeon et al. teaches the salient features of the present invention as explained above except one of the first prism and the second prism having an integrally formed positioning part, and the one of the first prism and the second prism having the positioning part is connected to the other one of the first prism and the second prism by the positioning part, thereby forming a spacing between the first prism and the second prism, wherein a material of the one of the first prism and the second prism having the positioning part is plastic, and a material of the other one of the first prism and the second prism is glass.
	Sheng (US Pub. No. 2015/0138446 A1) discloses one of the first prism (Figure 6, element 135) and the second prism (Figure 6, element 133) having an integrally formed positioning part (i.e. optional wedge; Figure 6, element 137), and the one of the first prism (Figure 6, element 135) and the second prism (Figure 6, element 133) having the positioning part (Figure 6, element 137) is connected to the other one of the first prism (Figure 6, element 135) and the second prism (Figure 6, element 133) by the positioning part (Figure 6, element 137), thereby forming a spacing between the first prism and the second prism (clearly illustrated in Figure 6), wherein a material of the one of the first prism (Figure 6, element 135) and the second prism (Figure 6, element 133) having the positioning part (Figure 6, element 137) is plastic (page 6, paragraph 0062, lines 4-5), and a material of the other one of the first prism and the second prism is glass (page 6, paragraph 0062, lines 4-5 and 16-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have one of the first prism and the second prism having an integrally formed positioning part, and the one of the first prism and the second prism having the positioning part is connected to the other one of the first prism and the second prism by the positioning part, thereby forming a spacing between the first prism and the second prism, wherein a material of the one of the first prism and the second prism having the positioning part is plastic, and a material of the other one of the first prism and the second prism is glass in combination with Jeon et al.’s invention for the purpose of lowering the costs associated with manufacturing the prisms (Sheng, page 6, paragraph 0062, lines 18-19).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Sheng.
Jeon et al. (US Pub. No. 2012/0300180 A1) discloses an adjacent surface (i.e. surface of element 160 facing element 130 in Figure 3) adjacent to the first prism (Figure 3, element 130).  
Jeon et al. in combination with Sheng (US Pub. No. 2015/0138446 A1) do not explicitly state a shortest distance from an intersection point of a center ray of the illumination beam at the adjacent surface to the first prism is greater than 0.5 mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a shortest distance from an intersection point of a center ray of the illumination beam at the adjacent surface to the first prism is greater than 0.5 mm for the purpose of refracting by a space/air (i.e. air gap) the incident light between the first prism and the second prism (Jeon et al., page 2, paragraph 0036, lines 3-8).
The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In the absent of a disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a shortest distance from an intersection point of a center ray of the illumination beam at the adjacent surface to the first prism is greater than 0.5 mm.  This shows that a shortest distance from an intersection point of a center ray of the illumination beam at the adjacent surface to the first prism is greater than 0.5 mm was recognized in the art to be a result-effective parameter.  See MPEP § 2144.05 IIA and IIB.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Sheng.
Jeon et al. (US Pub. No. 2012/0300180 A1) discloses the first prism (Figure 3, element 130) has a first surface (i.e. incident surface of element 130), a second surface (i.e. surface of element 130 facing element 160 in Figure 3), and a third surface (i.e. surface of element 130 facing element 140 in Figure 3), and the illumination beam (Figure 3, element E) is transmitted from the first surface (i.e. incident surface of element 130) into the first prism (Figure 3, element 130).  However, Jeon et al. does not teach an illumination beam transmitted from the first surface, and is then transmitted to and exits the second surface by reflection of the second surface and the third surface in sequence.
Sheng (US Pub. No. 2015/0138446 A1) discloses (see annotated Figure 6) an illumination beam (Figure 6, element 151) transmitted from the first surface (Figure 6, element A), and is then transmitted to and exits the second surface (Figure 6, element B) by reflection of the second surface (Figure 6, element B) and the third surface (Figure 6, element C) in sequence (clearly illustrated Figure 6).

    PNG
    media_image2.png
    483
    774
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an illumination beam transmitted from the first surface, and is then transmitted to and exits the second surface by reflection of the second surface and the third surface in sequence as shown by Sheng in combination with Jeon et al.’s invention for the purpose of enabling anamorphic control in the illumination optics (Sheng, page 5, paragraph 0058, lines 18-19).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Sheng as applied to claims 1, 7, 9 and 11 above, and further in view of Liao et al.
Jeon et al. (US Pub. No. 2012/0300180 A1) in combination with Sheng (US Pub. No. 2015/0138446 A1) teaches the salient features of the present invention as explained above except a refractive power of the third surface is positive.
Liao et al. (US Pub. No. 2008/0259287 A1) discloses a refractive power of the third surface (Figure 3, element 316b) is positive (i.e. element 316b is capable of condensing the illumination beam [Figure 3, element L1]; therefore, it shows a positive refractive power).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a refractive power of the third surface is positive as shown by Liao et al. in combination with Jeon et al. and Sheng's invention for the purpose of condensing the illumination beam such that the number of the light condensing elements is reduced, thereby reducing the manufacturing cost (Liao et al., page 3, paragraph 0037, lines 4-6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Sheng as applied to claims 1, 9 and 11 above, and further in view of Liao et al.
Jeon et al. (US Pub. No. 2012/0300180 A1) discloses a second prism (Figure 3, element 160) comprising an adjacent surface (i.e. surface of element 160 facing element 130 in Figure 3) to the first prism (Figure 3, element 130).  However, Jeon et al.  in combination with Sheng (US Pub. No. 2015/0138446 A1) neither shows nor suggests an angle between the second surface and the adjacent surface greater than 4 degrees.
Jeon et al. in combination with Sheng's invention does not explicitly state an angle between the second surface and the adjacent surface greater than 4 degrees. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an angle between the second surface and the adjacent surface greater than 4 degrees the purpose of for the purpose of refracting by a space/air (i.e. air gap) the incident light between the first prism and the second prism (Jeon et al., page 2, paragraph 0036, lines 1-8).
The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In the absent of a disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an angle between the second surface and the adjacent surface greater than 4 degrees.  This shows that an angle between the second surface and the adjacent surface greater than 4 degrees was recognized in the art to be a result-effective parameter.  See MPEP § 2144.05 IIA and IIB.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAGDA CRUZ/
Primary Examiner
Art Unit 2882

09/26/2022